OPINION — AG — **** FEMALE EMPLOYEES — WORK DAY — AMOUNT **** TITLE 40 O.S. 1961 SECTION 81[40-81] [40-81], WHICH REGULATES THE HOURS OF LABOR OF FEMALE EMPLOYEES, IS IN CONFLICT WITH THE CIVIL RIGHTS ACT OF 1964, (42 U.S.C. SECTION 2000E-2). BECAUSE OF THE SUPREMACY CLAUSE OF THE UNITED STATES CONSTITUTION, THE FEDERAL REGULATION BARRING SEX DISCRIMINATION MUST TAKE PRECEDENCE OVER THE STATE LAW. BECAUSE OF THE FOREGOING, ANY PORTION OF ATTORNEY GENERAL OPINION NO. 68-172 THAT IS IN CONFLICT WITH THIS OPINION, IS OVERRULED. CITE: OPINION NO. 68-172 TIM LEONARD